Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 22, 2016

                                       No. 04-16-00480-CV

                                        Phyllis BOWSER,
                                            Appellant

                                                v.

                                          Ronald WREN,
                                             Appellee

                    From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 2014CV02075
                          Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       Appellant Phyllis Bowser is representing herself in this appeal. On November 10, 2016,
after Appellant failed to comply with our October 18, 2016 order, this court dismissed her appeal
for want of prosecution.
       On December 7, 2016, Appellant filed a “Motion to Request an Appeal on Decision [sic]
the Motion to Dismiss Case.” In her motion, she asks the court to “reconsider the decision
rendered.” We construe Appellant’s motion as a motion for rehearing. See TEX. R. APP. P. 49.1.
       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.


           It is so ORDERED on December 22, 2016.
                                                     PER CURIAM

           ATTESTED TO: ___________________________
                        Keith E. Hottle
                        Clerk of Court